


Exhibit 10.47

 

CHANGE IN CONTROL

AGREEMENT

 

AGREEMENT made and entered into as of this 16th day of October, 2008 by and
between MSC INDUSTRIAL DIRECT CO., INC., a New York corporation (the
“Corporation”), and Steven Armstrong having an address at 133 Water Street #11B,
Brooklyn, New York, 11201 (the “Associate”).

 

W I T N E S S E T H:

 

WHEREAS, the Associate has been employed by the Corporation in a senior
Associate capacity and desires to remain in the employ of the Corporation in
such capacity; and

 

WHEREAS, the Corporation desires to induce the Associate to so remain in the
employ of the Corporation.

 

NOW, THEREFORE, the parties hereto hereby agree as follows:

 


FIRST:  INDUCEMENT PAYMENTS.


 


A.            IF, WITHIN TWO (2) YEARS AFTER A CHANGE IN CONTROL, THE
ASSOCIATE’S “CIRCUMSTANCES OF EMPLOYMENT” (AS HEREINAFTER DEFINED) SHALL HAVE
CHANGED, THE ASSOCIATE MAY TERMINATE HIS EMPLOYMENT BY WRITTEN NOTICE TO THE
CORPORATION GIVEN NO LATER THAN NINETY (90) DAYS FOLLOWING SUCH CHANGE IN THE
ASSOCIATE’S CIRCUMSTANCES OF EMPLOYMENT.  IN THE EVENT OF SUCH TERMINATION BY
THE ASSOCIATE OF HIS EMPLOYMENT OR IF, WITHIN TWO (2) YEARS AFTER A CHANGE IN
CONTROL, THE CORPORATION SHALL TERMINATE THE ASSOCIATE’S EMPLOYMENT OTHER THAN
FOR “CAUSE” (AS HEREINAFTER DEFINED), THE CORPORATION SHALL PAY TO THE
ASSOCIATE, SUBJECT TO THE PROVISIONS OF PARAGRAPH F OF THIS ARTICLE FIRST AND
COMPLIANCE BY ASSOCIATE WITH ARTICLE THIRD HEREOF, IN CASH, THE “SPECIAL
SEVERANCE PAYMENT” (AS HEREINAFTER DEFINED) AS PROVIDED IN SECTION E BELOW.

 

--------------------------------------------------------------------------------


 


B.            CHANGE IN CONTROL SHALL BE DEEMED TO OCCUR UPON:


 


(A)           A CHANGE IN OWNERSHIP OF THE CORPORATION, WHICH SHALL OCCUR ON THE
DATE THAT ANY ONE PERSON, OR MORE THAN ONE PERSON ACTING AS A “GROUP” (AS
DEFINED UNDER SECTION 409A OF THE CODE (AS DEFINED HEREUNDER)), OTHER THAN
MITCHELL JACOBSON OR MARJORIE GERSHWIND OR A MEMBER OF THE JACOBSON OR GERSHWIND
FAMILIES OR ANY TRUST ESTABLISHED PRINCIPALLY FOR MEMBERS OF THE JACOBSON OR
GERSHWIND FAMILIES OR AN EXECUTOR, ADMINISTRATOR OR PERSONAL REPRESENTATIVE OF
AN ESTATE OF A MEMBER OF THE JACOBSON OR GERSHWIND FAMILIES AND/OR THEIR
RESPECTIVE AFFILIATES, ACQUIRES OWNERSHIP OF STOCK OF THE CORPORATION THAT,
TOGETHER WITH STOCK HELD BY SUCH PERSON OR GROUP, CONSTITUTES MORE THAN 50% OF
THE TOTAL FAIR MARKET VALUE OR TOTAL VOTING POWER OF THE STOCK OF THE
CORPORATION; PROVIDED, HOWEVER, THAT, IF ANY ONE PERSON OR MORE THAN ONE PERSON
ACTING AS A GROUP, IS CONSIDERED TO OWN MORE THAN 50% OF THE TOTAL FAIR MARKET
VALUE OR TOTAL VOTING POWER OF THE STOCK OF THE CORPORATION, THE ACQUISITION OF
ADDITIONAL STOCK BY THE SAME PERSON OR PERSONS IS NOT CONSIDERED TO CAUSE A
CHANGE IN THE OWNERSHIP OF THE CORPORATION;


 


(B)           A CHANGE IN THE EFFECTIVE CONTROL OF THE CORPORATION, WHICH SHALL
OCCUR ON THE DATE THAT (1) ANY ONE PERSON, OR MORE THAN ONE PERSON ACTING AS A
GROUP, OTHER THAN MITCHELL JACOBSON OR MARJORIE GERSHWIND OR A MEMBER OF THE
JACOBSON OR GERSHWIND FAMILIES OR ANY TRUST ESTABLISHED PRINCIPALLY FOR MEMBERS
OF THE JACOBSON OR GERSHWIND FAMILIES OR AN EXECUTOR, ADMINISTRATOR OR PERSONAL
REPRESENTATIVE OF AN ESTATE OF A MEMBER OF THE JACOBSON OR GERSHWIND FAMILIES
AND/OR THEIR RESPECTIVE AFFILIATES, ACQUIRES (OR HAS ACQUIRED DURING THE
12-MONTH

 

2

--------------------------------------------------------------------------------


 


PERIOD ENDING ON THE DATE OF THE MOST RECENT ACQUISITION BY SUCH PERSON OR
PERSONS) OWNERSHIP OF STOCK OF THE CORPORATION POSSESSING 50% OR MORE OF THE
TOTAL VOTING POWER OF THE STOCK OF THE CORPORATION; OR (2) A MAJORITY OF THE
MEMBERS OF THE BOARD IS REPLACED DURING ANY 12-MONTH PERIOD BY DIRECTORS WHOSE
APPOINTMENT OR ELECTION IS NOT ENDORSED BY A MAJORITY OF THE MEMBERS OF THE
BOARD PRIOR TO THE DATE OF THE APPOINTMENT OR ELECTION; PROVIDED, HOWEVER, THAT,
IF ONE PERSON, OR MORE THAN ONE PERSON ACTING AS A GROUP, IS CONSIDERED TO
EFFECTIVELY CONTROL THE CORPORATION, THE ACQUISITION OF ADDITIONAL CONTROL OF
THE CORPORATION BY THE SAME PERSON OR PERSONS IS NOT CONSIDERED A CHANGE IN THE
EFFECTIVE CONTROL OF THE CORPORATION; OR


 


(C)           A CHANGE IN THE OWNERSHIP OF A SUBSTANTIAL PORTION OF THE
CORPORATION’S ASSETS, WHICH SHALL OCCUR ON THE DATE THAT ANY ONE PERSON, OR MORE
THAN ONE PERSON ACTING AS A GROUP, ACQUIRES (OR HAS ACQUIRED DURING THE 12-MONTH
PERIOD ENDING ON THE DATE OF THE MOST RECENT ACQUISITION BY SUCH PERSON OR
PERSONS) ASSETS FROM THE CORPORATION THAT HAVE A TOTAL GROSS FAIR MARKET VALUE
(AS DEFINED HEREUNDER) EQUAL TO OR MORE THAN 80% OF THE TOTAL GROSS FAIR MARKET
VALUE OF ALL OF THE ASSETS OF THE CORPORATION IMMEDIATELY PRIOR TO SUCH
ACQUISITION OR ACQUISITIONS; PROVIDED, HOWEVER, THAT, A TRANSFER OF ASSETS BY
THE CORPORATION IS NOT TREATED AS A CHANGE IN THE OWNERSHIP OF SUCH ASSETS IF
THE ASSETS ARE TRANSFERRED TO (1) A SHAREHOLDER OF THE CORPORATION (IMMEDIATELY
BEFORE THE ASSET TRANSFER) IN EXCHANGE FOR OR WITH RESPECT TO ITS STOCK; (2) AN
ENTITY, 50% OR MORE OF THE TOTAL VALUE OR VOTING POWER OF WHICH IS OWNED,
DIRECTLY OR INDIRECTLY, BY THE CORPORATION; (3) A PERSON, OR MORE THAN ONE
PERSON ACTING AS A GROUP, THAT OWNS,

 

3

--------------------------------------------------------------------------------


 


DIRECTLY OR INDIRECTLY, 50% OR MORE OF THE TOTAL VALUE OR VOTING POWER OF ALL
THE OUTSTANDING STOCK OF THE CORPORATION; OR (4) AN ENTITY, AT LEAST 50% OF THE
TOTAL VALUE OR VOTING POWER OF WHICH IS OWNED, DIRECTLY OR INDIRECTLY, BY A
PERSON DESCRIBED IN ARTICLE FIRST B(C)(3).


 

For purposes of this Article FIRST B, “Gross Fair Market Value” means the value
of the assets of the Corporation, or the value of the assets being disposed of,
determined without regard to any liabilities associated with such assets.  For
purposes of this Article FIRST B, stock ownership is determined under
Section 409A of the Internal Revenue Code of 1986, as amended (the “Code”).

 


C.            THE ASSOCIATE’S “CIRCUMSTANCES OF EMPLOYMENT” SHALL HAVE CHANGED
IF THERE SHALL HAVE OCCURRED ANY OF THE FOLLOWING EVENTS: (A) A MATERIAL
REDUCTION OR CHANGE IN THE ASSOCIATE’S EMPLOYMENT DUTIES OR REPORTING
RESPONSIBILITIES; (B) A REDUCTION IN THE ANNUAL BASE SALARY MADE AVAILABLE BY
THE CORPORATION TO THE ASSOCIATE FROM THE ANNUAL BASE SALARY IN EFFECT
IMMEDIATELY PRIOR TO A CHANGE IN CONTROL; OR (C) A MATERIAL DIMINUTION IN THE
ASSOCIATE’S STATUS, WORKING CONDITIONS OR OTHER ECONOMIC BENEFITS FROM THOSE IN
EFFECT IMMEDIATELY PRIOR TO A CHANGE IN CONTROL.


 


D.            “CAUSE” SHALL MEAN (I) THE COMMISSION BY THE ASSOCIATE OF ANY ACT
OR OMISSION THAT WOULD CONSTITUTE A FELONY OR ANY CRIME OF MORAL TURPITUDE UNDER
FEDERAL LAW OR THE LAW OF THE STATE OR FOREIGN LAW IN WHICH SUCH ACTION
OCCURRED, (II) DISHONESTY, DISLOYALTY, FRAUD, EMBEZZLEMENT, THEFT, DISCLOSURE OF
TRADE SECRETS OR CONFIDENTIAL INFORMATION OR OTHER ACTS OR OMISSIONS THAT RESULT
IN A BREACH OF FIDUCIARY OR OTHER MATERIAL DUTY TO THE CORPORATION AND/OR A
SUBSIDIARY; OR (III) CONTINUED REPORTING TO WORK OR WORKING UNDER THE INFLUENCE
OF ALCOHOL, AN

 

4

--------------------------------------------------------------------------------


 


ILLEGAL DRUG, AN INTOXICANT OR A CONTROLLED SUBSTANCE WHICH RENDERS THE
ASSOCIATE INCAPABLE OF PERFORMING HIS OR HER MATERIAL DUTIES TO THE SATISFACTION
OF THE CORPORATION AND/OR ITS SUBSIDIARIES.


 


E.             THE “SPECIAL SEVERANCE PAYMENT” SHALL MEAN: (X) PAYMENT EQUAL TO
THE SUM OF (I) THE PRODUCT OF ONE AND ONE-HALF (1.5) AND THE ANNUAL BASE SALARY
IN EFFECT IMMEDIATELY PRIOR TO A CHANGE IN THE ASSOCIATE’S CIRCUMSTANCES OF
EMPLOYMENT OR THE TERMINATION OTHER THAN FOR CAUSE OF THE ASSOCIATE’S EMPLOYMENT
BY THE CORPORATION, AS THE CASE MAY BE, AND (II) THE PRODUCT OF ONE AND ONE HALF
(1.5) AND THE TARGETED BONUS FOR THE ASSOCIATE IN EFFECT IMMEDIATELY PRIOR TO A
CHANGE IN ASSOCIATE CIRCUMSTANCES OF EMPLOYMENT OR TERMINATION OTHER THAN FOR
CAUSE, AS THE CASE MAY BE, SUCH PAYMENT TO BE MADE IN EQUAL INSTALLMENTS IN
ACCORDANCE WITH THE CORPORATION’S REGULAR PAYROLL POLICIES (BUT NOT LESS
FREQUENTLY THAN BIWEEKLY) FOR A PERIOD OF EIGHTEEN MONTHS, WITH THE FIRST SUCH
INSTALLMENT BEING MADE ON THE FIFTH (5TH) BUSINESS DAY FOLLOWING THE SIX-MONTH
ANNIVERSARY OF ASSOCIATE’S TERMINATION OF EMPLOYMENT; (Y) PAYMENT OF A PRO RATA
PORTION OF THE ASSOCIATE’S TARGETED BONUS IN EFFECT IMMEDIATELY PRIOR TO THE
DATE SUCH CHANGE IN ASSOCIATE’S CIRCUMSTANCES OF EMPLOYMENT OR TERMINATION OF
EMPLOYMENT OTHER THAN FOR CAUSE OCCURS (THE “IN YEAR BONUS”), CALCULATED AS THE
PRODUCT OF (A) THE IN YEAR BONUS MULTIPLIED BY (B) A FRACTION THE NUMERATOR OF
WHICH IS THE NUMBER OF WHOLE MONTHS ELAPSED IN THE FISCAL YEAR UP TO THE DATE
SUCH CHANGE IN ASSOCIATE’S CIRCUMSTANCES OF EMPLOYMENT OR TERMINATION OCCURS,
AND THE DENOMINATOR OF WHICH IS TWELVE (12), SUCH PAYMENT TO BE MADE ON THE
FIFTH (5TH) BUSINESS DAY FOLLOWING THE SIX (6) MONTHS’ ANNIVERSARY OF
TERMINATION OF EMPLOYMENT; AND (Z) FOR THE TWO (2) YEAR PERIOD OR THE REMAINING
TERM OF THE AUTOMOBILE LEASE AT ISSUE, WHICHEVER IS LESS FOLLOWING ASSOCIATE’S
DATE OF TERMINATION OF EMPLOYMENT (OTHER THAN TERMINATION FOR CAUSE), THE
CORPORATION SHALL, AT ASSOCIATE’S OPTION, (A) PAY ASSOCIATE A MONTHLY AUTOMOBILE
ALLOWANCE IN AMOUNTS EQUAL TO THOSE IN EFFECT IMMEDIATELY PRIOR TO SUCH
TERMINATION,

 

5

--------------------------------------------------------------------------------


 


IF APPLICABLE, OR (B) CONTINUE TO MAKE THE MONTHLY LEASE PAYMENTS UNDER THE
AUTOMOBILE LEASE IN EFFECT FOR THE BENEFIT OF ASSOCIATE IMMEDIATELY PRIOR TO
SUCH TERMINATION, PROVIDED THAT IF ANY PAYMENT (OR PORTION THEREOF) OTHERWISE
DUE UNDER THIS CLAUSE (Z) DURING THE FIRST SIX (6) MONTHS FOLLOWING THE
ASSOCIATE’S TERMINATION OF EMPLOYMENT IS NOT EXEMPT FROM THE APPLICATION OF
SECTION 409A OF THE CODE UNDER APPLICABLE TREASURY REGULATIONS, THE AMOUNT
SUBJECT TO SECTION 409A THAT WOULD OTHERWISE BE PAID DURING SUCH FIRST SIX
MONTHS SHALL BE HELD (WITHOUT ADJUSTMENT FOR EARNINGS AND LOSSES) AND PAID ON
THE FIFTH (5TH) BUSINESS DAY FOLLOWING THE SIX-MONTH ANNIVERSARY OF SUCH
TERMINATION DATE.


 


F.             AS A CONDITION TO RECEIVING THE SPECIAL SEVERANCE PAYMENT,
(X) CONCURRENTLY WITH ENTERING INTO THIS AGREEMENT, ASSOCIATE SHALL EXECUTE THE
ASSOCIATE CONFIDENTIALITY, NON-SOLICITATION AND NON-COMPETITION AGREEMENT
REFERRED TO IN ARTICLE THIRD HEREOF AND ATTACHED AS EXHIBIT B HERETO AND
(Y) SHALL EXECUTE AND RETURN THE GENERAL RELEASE IN THE FORM ATTACHED AS
EXHIBIT A HERETO NO LATER THAN 60 DAYS FOLLOWING THE ASSOCIATE’S TERMINATION OF
EMPLOYMENT, AND ASSOCIATE SHALL AT ALL TIMES BE IN COMPLIANCE WITH SUCH
AGREEMENT AND RELEASE.


 


G.            FOR PURPOSES OF THIS AGREEMENT, “AFFILIATE” SHALL HAVE THE MEANING
ASCRIBED THERETO UNDER THE SECURITIES ACT OF 1933.


 


H.            FOR PURPOSES OF THIS AGREEMENT, “TERMINATION OF EMPLOYMENT” MEANS
CESSATION OF FULL OR PART TIME EMPLOYMENT WITH THE COMPANY AND ANY OF ITS
SUBSIDIARIES.


 


SECOND:  TAX INDEMNIFICATION.


 


A.            IN THE EVENT THAT, AS A RESULT OF ANY OF THE PAYMENTS OR OTHER
CONSIDERATION PROVIDED FOR OR CONTEMPLATED BY ARTICLE FIRST OF THIS AGREEMENT OR
OTHERWISE, A TAX (AN “EXCISE

 

6

--------------------------------------------------------------------------------


 


TAX”) SHALL BE IMPOSED UPON THE ASSOCIATE OR THREATENED TO BE IMPOSED UPON THE
ASSOCIATE BY VIRTUE OF THE APPLICATION OF SECTION 4999(A) OF THE CODE, AS NOW IN
EFFECT OR AS THE SAME MAY AT ANY TIME OR FROM TIME TO TIME BE AMENDED, OR THE
APPLICATION OF ANY SIMILAR PROVISIONS OF STATE OR LOCAL TAX LAW, THE CORPORATION
SHALL INDEMNIFY AND HOLD THE ASSOCIATE HARMLESS FROM AND AGAINST ALL SUCH TAXES
(INCLUDING ADDITIONS TO TAX, PENALTIES AND INTEREST AND ADDITIONAL EXCISE TAXES,
WHETHER APPLICABLE TO PAYMENTS PURSUANT TO THE PROVISIONS OF THIS AGREEMENT OR
OTHERWISE) INCURRED BY, OR IMPOSED UPON, THE ASSOCIATE AND ALL EXPENSES ARISING
THEREFROM.


 


B.            EACH INDEMNITY PAYMENT TO BE MADE BY THE CORPORATION PURSUANT TO
PART A OF THIS ARTICLE SECOND SHALL BE INCREASED BY THE AMOUNT OF ALL FEDERAL,
STATE AND LOCAL TAX LIABILITIES (INCLUDING ADDITIONS TO TAX, PAYROLL TAXES,
PENALTIES AND INTEREST AND EXCISE TAX) INCURRED BY, OR IMPOSED UPON, THE
ASSOCIATE SO THAT THE EFFECT OF RECEIVING ALL SUCH INDEMNITY PAYMENTS WILL BE
THAT THE ASSOCIATE SHALL BE HELD HARMLESS ON AN AFTER-TAX BASIS FROM THE AMOUNT
OF ALL EXCISE TAXES IMPOSED UPON PAYMENTS MADE TO THE ASSOCIATE BY THE
CORPORATION PURSUANT TO THIS AGREEMENT, IT BEING THE INTENT OF THE PARTIES THAT
THE ASSOCIATE SHALL NOT INCUR ANY OUT-OF-POCKET COSTS OR EXPENSES OF ANY KIND OR
NATURE ON ACCOUNT OF THE EXCISE TAX AND THE RECEIPT OF THE INDEMNITY PAYMENTS TO
BE MADE BY THE CORPORATION PURSUANT HERETO.


 


C.            EACH INDEMNITY PAYMENT TO BE MADE TO THE ASSOCIATE PURSUANT TO
THIS ARTICLE SECOND SHALL BE PAYABLE WITHIN FIFTEEN (15) BUSINESS DAYS OF
DELIVERY OF A WRITTEN REQUEST (A “REQUEST”) FOR SUCH PAYMENT TO THE CORPORATION
(WHICH REQUEST MAY BE MADE PRIOR TO THE TIME THE ASSOCIATE IS REQUIRED TO FILE A
TAX RETURN SHOWING A LIABILITY FOR AN EXCISE TAX OR OTHER TAX) BUT, IN ANY
EVENT, SUCH REQUEST SHALL BE MADE AT LEAST 15 DAYS PRIOR TO (I) THE END OF THE
ASSOCIATE’S TAXABLE YEAR FOLLOWING THE ASSOCIATE’S TAXABLE YEAR IN WHICH AN
EXCISE TAX IS REMITTED TO A TAXING AUTHORITY, OR (II) IN THE EVENT THAT NO
EXCISE TAX IS REMITTED, THE END OF THE

 

7

--------------------------------------------------------------------------------


 


ASSOCIATE’S TAXABLE YEAR FOLLOWING THE ASSOCIATE’S TAXABLE YEAR IN WHICH AN
AUDIT IS COMPLETED OR THERE IS A FINAL AND NON-APPEALABLE SETTLEMENT OR OTHER
RESOLUTION OF THE LITIGATION.  A REQUEST SHALL SET FORTH THE AMOUNT OF THE
INDEMNITY PAYMENT DUE TO THE ASSOCIATE AND THE MANNER IN WHICH SUCH AMOUNT WAS
CALCULATED, AND THE ASSOCIATE SHALL THEREAFTER SUBMIT SUCH OTHER EVIDENCE OF THE
INDEMNITY TO WHICH THE ASSOCIATE IS ENTITLED AS THE CORPORATION SHALL REASONABLY
REQUEST.  ALL SUCH INFORMATION SHALL, IF THE CORPORATION SHALL REQUEST, BE SET
FORTH IN A STATEMENT SIGNED BY A NATIONALLY RECOGNIZED ACCOUNTING FIRM OR A
PARTNER THEREOF AND THE CORPORATION SHALL PAY ALL FEES AND EXPENSES OF SUCH
ACCOUNTING FIRM INCURRED IN THE PREPARATION THEREOF.


 


D.            THE ASSOCIATE AGREES TO NOTIFY THE CORPORATION (A) WITHIN FIFTEEN
(15) BUSINESS DAYS OF BEING INFORMED BY A REPRESENTATIVE OF THE INTERNAL REVENUE
SERVICE (THE “SERVICE”) OR ANY STATE OR LOCAL TAXING AUTHORITY THAT THE SERVICE
OR SUCH AUTHORITY INTENDS TO ASSERT THAT AN EXCISE TAX IS OR MAY BE PAYABLE,
(B) WITHIN FIFTEEN (15) BUSINESS DAYS OF THE ASSOCIATE’S RECEIPT OF A REVENUE
AGENT’S REPORT (OR SIMILAR DOCUMENT) NOTIFYING THE ASSOCIATE THAT AN EXCISE TAX
MAY BE IMPOSED AND (C) WITHIN FIFTEEN (15) BUSINESS DAYS OF THE ASSOCIATE’S
RECEIPT OF A NOTICE OF DEFICIENCY UNDER SECTION 6212 OF THE CODE OR SIMILAR
PROVISION UNDER STATE OR LOCAL LAW WHICH IS BASED IN WHOLE OR IN PART UPON AN
EXCISE TAX AND/OR A PAYMENT MADE TO THE ASSOCIATE PURSUANT TO THIS
ARTICLE SECOND.


 


E.             AFTER RECEIVING ANY OF THE AFOREMENTIONED NOTICES, AND SUBJECT TO
THE ASSOCIATE’S RIGHT TO CONTROL ANY AND ALL ADMINISTRATIVE AND JUDICIAL
PROCEEDINGS WITH RESPECT TO, OR ARISING OUT OF, THE EXAMINATION OR THE
ASSOCIATE’S TAX RETURNS, EXCEPT AS SUCH PROCEEDINGS RELATE TO AN EXCISE TAX, THE
CORPORATION SHALL HAVE THE RIGHT (A) TO EXAMINE ALL RECORDS, FILES AND OTHER
INFORMATION AND DOCUMENTATION IN THE ASSOCIATE’S POSSESSION OR UNDER THE
ASSOCIATE’S CONTROL, (B) TO BE PRESENT AND TO PARTICIPATE, TO THE EXTENT
DESIRED, IN ALL ADMINISTRATIVE AND JUDICIAL

 

8

--------------------------------------------------------------------------------


 


PROCEEDINGS WITH RESPECT TO AN EXCISE TAX, INCLUDING THE RIGHT TO APPEAR AND ACT
FOR THE ASSOCIATE AT SUCH PROCEEDINGS IN RESISTING ANY CONTENTIONS MADE BY THE
SERVICE OR A STATE OR LOCAL TAXING AUTHORITY WITH RESPECT TO AN EXCISE TAX AND
TO FILE ANY AND ALL WRITTEN RESPONSES IN CONNECTION THEREWITH, (C) TO FOREGO ANY
AND ALL ADMINISTRATIVE APPEALS, PROCEEDINGS, HEARINGS AND CONFERENCES WITH THE
SERVICE OR A STATE OR LOCAL TAXING AUTHORITY WITH RESPECT TO AN EXCISE TAX ON
THE ASSOCIATE’S BEHALF, AND (D) TO PAY ANY TAX INCREASE ON THE ASSOCIATE’S
BEHALF AND TO CONTROL ALL ADMINISTRATIVE AND JUDICIAL PROCEEDINGS WITH RESPECT
TO A CLAIM FOR REFUND FROM THE SERVICE OR STATE OR LOCAL TAXING AUTHORITY WITH
RESPECT TO SUCH TAX INCREASE, PROVIDED THAT ALL SUCH PAYMENTS SHALL BE PAID
(I) BY THE END OF THE ASSOCIATE’S TAXABLE YEAR FOLLOWING THE ASSOCIATE’S TAXABLE
YEAR IN WHICH SUCH TAX INCREASE IS REMITTED TO A TAXING AUTHORITY, OR (II) IN
THE EVENT THAT NO SUCH TAX INCREASE IS REMITTED, BY THE END OF THE ASSOCIATE’S
TAXABLE YEAR FOLLOWING THE ASSOCIATE’S TAXABLE YEAR IN WHICH AN AUDIT IS
COMPLETED OR THERE IS A FINAL AND NON-APPEALABLE SETTLEMENT OR OTHER RESOLUTION
OF THE LITIGATION.


 


F.             THE CORPORATION SHALL BE SOLELY RESPONSIBLE FOR ALL REASONABLE
LEGAL AND ACCOUNTING OR OTHER EXPENSES (WHETHER OF THE ASSOCIATE’S
REPRESENTATIVE OR THE REPRESENTATIVE OF THE CORPORATION) INCURRED IN CONNECTION
WITH ANY SUCH ADMINISTRATIVE OR JUDICIAL PROCEEDINGS INSOFAR AS THEY RELATE TO
AN EXCISE TAX OR OTHER TAX INCREASES RESULTING THEREFROM AND THE ASSOCIATE
AGREES TO EXECUTE AND FILE, OR CAUSE TO BE EXECUTED AND FILED, SUCH INSTRUMENTS
AND DOCUMENTS, INCLUDING, WITHOUT LIMITATION, WAIVERS, CONSENTS AND POWERS OF
ATTORNEYS, AS THE CORPORATION SHALL REASONABLY DEEM NECESSARY OR DESIRABLE IN
ORDER TO ENABLE IT TO EXERCISE THE RIGHTS GRANTED TO IT PURSUANT TO PART E OF
THIS ARTICLE SECOND, PROVIDED THAT ALL SUCH PAYMENTS SHALL BE PAID (I) BY THE
END OF THE ASSOCIATE’S TAXABLE YEAR FOLLOWING THE ASSOCIATE’S TAXABLE YEAR IN
WHICH SUCH TAX INCREASE IS REMITTED TO A TAXING AUTHORITY, OR (II) IN THE EVENT
THAT NO SUCH TAX

 

9

--------------------------------------------------------------------------------


 


INCREASE IS REMITTED, BY THE END OF THE ASSOCIATE’S TAXABLE YEAR FOLLOWING THE
ASSOCIATE’S TAXABLE YEAR IN WHICH AN AUDIT IS COMPLETED OR THERE IS A FINAL AND
NON-APPEALABLE SETTLEMENT OR OTHER RESOLUTION OF THE LITIGATION.


 


G.            THE LIABILITY OF THE CORPORATION SHALL NOT BE AFFECTED BY THE
ASSOCIATE’S FAILURE TO GIVE ANY NOTICE PROVIDED FOR IN THIS ARTICLE SECOND
UNLESS SUCH FAILURE MATERIALLY PREJUDICES THE CORPORATION’S ABILITY TO
EFFECTIVELY RESIST ANY CONTENTIONS MADE BY THE SERVICE OR A STATE OR LOCAL
TAXING AUTHORITY.  THE ASSOCIATE MAY NOT COMPROMISE OR SETTLE A CLAIM WHICH HE
IS INDEMNIFIED AGAINST HEREUNDER WITHOUT THE CONSENT OF THE CORPORATION, UNLESS
THE ASSOCIATE CAN ESTABLISH BY A PREPONDERANCE OF THE EVIDENCE THAT THE DECISION
OF THE CORPORATION WAS NOT MADE IN THE GOOD FAITH BELIEF THAT A MATERIALLY MORE
FAVORABLE RESULT COULD BE OBTAINED BY CONTINUING TO DEFEND AGAINST THE CLAIM (OR
PROSECUTE A CLAIM FOR REFUND).


 


THIRD:  ASSOCIATE CONFIDENTIALITY, NON-SOLICITATION AND NON-COMPETITION
AGREEMENT.  IN CONSIDERATION OF THE ASSOCIATE’S EMPLOYMENT AND CONTINUED
EMPLOYMENT, THE PAYMENT OF ASSOCIATE’S COMPENSATION BY THE CORPORATION, THE
CORPORATION ENTRUSTING ASSOCIATE WITH CONFIDENTIAL INFORMATION (AS DEFINED
BELOW), AND THE BENEFITS PROVIDED HEREUNDER, INCLUDING WITHOUT LIMITATION THE
SPECIAL SEVERANCE PAYMENT, THE PARTIES HAVE ENTERED INTO THE ASSOCIATE
CONFIDENTIALITY, NON-SOLICITATION AND NON-COMPETITION AGREEMENT ATTACHED AS
EXHIBIT B HERETO, WHICH IS HEREBY INCORPORATED BY REFERENCE HEREIN AND MAKE A
PART HEREOF AS IF SET FORTH IN FULL HEREIN.


 


FOURTH:  CONTINUED MEDICAL COVERAGE.  IF ASSOCIATE’S EMPLOYMENT IS TERMINATED IN
EITHER OF THE CIRCUMSTANCES DESCRIBED IN ARTICLE FIRST, PART A HEREOF, IN THE
EVENT ASSOCIATE TIMELY ELECTS UNDER THE PROVISIONS OF COBRA TO CONTINUE HIS
GROUP HEALTH PLAN COVERAGE THAT WAS IN EFFECT PRIOR TO THE DATE OF THE
TERMINATION OF ASSOCIATE’S EMPLOYMENT WITH

 

10

--------------------------------------------------------------------------------


 


THE CORPORATION, ASSOCIATE WILL BE ENTITLED TO CONTINUATION OF SUCH COVERAGE, AT
THE CORPORATION’S EXPENSE, FOR A PERIOD OF EIGHTEEN (18) MONTHS FROM THE DATE OF
TERMINATION, PROVIDED THAT ASSOCIATE CONTINUES TO BE ELIGIBLE FOR COBRA
COVERAGE.


 


FIFTH:  OUTPLACEMENT.  IF ASSOCIATE’S EMPLOYMENT IS TERMINATED IN EITHER OF THE
CIRCUMSTANCES DESCRIBED IN ARTICLE FIRST, PART A HEREOF, ASSOCIATE SHALL BE
ELIGIBLE FOR OUTPLACEMENT SERVICES, AT THE CORPORATION’S EXPENSE AND WITH A
SERVICE SELECTED BY THE CORPORATION IN ITS REASONABLE DISCRETION, FOR UP TO SIX
(6) MONTHS FROM THE DATE OF THE TERMINATION OF ASSOCIATE’S EMPLOYMENT WITH THE
CORPORATION.


 


SIXTH:  AT WILL EMPLOYMENT.  NOTHING IN THIS AGREEMENT SHALL CONFER UPON THE
ASSOCIATE THE RIGHT TO REMAIN IN THE EMPLOY OF THE CORPORATION, IT BEING
UNDERSTOOD AND AGREED THAT (A) THE ASSOCIATE IS AN EMPLOYEE AT WILL AND SERVES
AT THE PLEASURE OF THE CORPORATION AT SUCH COMPENSATION AS THE CORPORATION SHALL
DETERMINE FROM TIME TO TIME AND (B) THE CORPORATION SHALL HAVE THE RIGHT TO
TERMINATE THE ASSOCIATE’S EMPLOYMENT AT ANY TIME, WITH OR WITHOUT CAUSE.  IN THE
EVENT OF ANY SUCH TERMINATION PRIOR TO THE OCCURRENCE OF A CHANGE IN CONTROL, NO
AMOUNT SHALL BE PAYABLE BY THE CORPORATION TO THE ASSOCIATE PURSUANT TO
ARTICLE FIRST HEREOF.


 


SEVENTH:  COSTS OF ENFORCEMENT.  IN THE EVENT THAT THE ASSOCIATE INCURS ANY
COSTS OR EXPENSES, INCLUDING ATTORNEY’S FEES, IN THE ENFORCEMENT OF HIS RIGHTS
UNDER THIS AGREEMENT THEN, UNLESS THE CORPORATION IS WHOLLY SUCCESSFUL IN
DEFENDING AGAINST THE ENFORCEMENT OF SUCH RIGHTS, THE CORPORATION SHALL PAY TO
THE ASSOCIATE ALL SUCH COSTS AND EXPENSES SIXTY (60) DAYS FOLLOWING A FINAL
DECISION.


 


EIGHTH:  TERM.  THE INITIAL TERM OF THIS AGREEMENT SHALL BE FOR THREE (3) YEARS
FROM THE DATE HEREOF, AND THIS AGREEMENT SHALL AUTOMATICALLY RENEW FOR
SUCCESSIVE THREE (3) YEAR TERMS UNLESS TERMINATED BY THE CORPORATION, IN ITS
SOLE DISCRETION, BY DELIVERING TO ASSOCIATE

 

11

--------------------------------------------------------------------------------


 


WRITTEN NOTICE THEREOF PROVIDED TO ASSOCIATE AT LEAST 18 MONTHS PRIOR TO THE END
OF THE INITIAL TERM OR SUCH SUCCESSIVE TERMS, AS APPLICABLE.


 


NINTH:  NOTICES.  ALL NOTICES HEREUNDER SHALL BE IN WRITING AND SHALL BE SENT BY
REGISTERED OR CERTIFIED MAIL, RETURN RECEIPT REQUESTED, IF INTENDED FOR THE
CORPORATION SHALL BE ADDRESSED TO IT, ATTENTION OF ITS PRESIDENT, 75 MAXESS
ROAD, MELVILLE, NEW YORK 11747 OR AT SUCH OTHER ADDRESS OF WHICH THE CORPORATION
SHALL HAVE GIVEN NOTICE TO THE ASSOCIATE IN THE MANNER HEREIN PROVIDED; AND IF
INTENDED FOR THE ASSOCIATE, SHALL BE MAILED TO HIM AT THE ADDRESS OF THE
ASSOCIATE FIRST SET FORTH ABOVE OR AT SUCH OTHER ADDRESS OF WHICH THE ASSOCIATE
SHALL HAVE GIVEN NOTICE TO THE CORPORATION IN THE MANNER HEREIN PROVIDED.


 


TENTH:  ENTIRE AGREEMENT. THIS AGREEMENT CONSTITUTES THE ENTIRE UNDERSTANDING
BETWEEN THE PARTIES WITH RESPECT TO THE MATTERS REFERRED TO HEREIN, AND NO
WAIVER OF OR MODIFICATION TO THE TERMS HEREOF SHALL BE VALID UNLESS IN WRITING
SIGNED BY THE PARTY TO BE CHARGED AND ONLY TO THE EXTENT THEREIN SET FORTH.  ALL
PRIOR AND CONTEMPORANEOUS AGREEMENTS AND UNDERSTANDINGS WITH RESPECT TO THE
SUBJECT MATTER OF THIS AGREEMENT ARE HEREBY TERMINATED AND SUPERSEDED BY THIS
AGREEMENT.


 


ELEVENTH:  WITHHOLDING.  THE CORPORATION SHALL BE ENTITLED TO WITHHOLD FROM
AMOUNTS PAYABLE TO THE ASSOCIATE HEREUNDER SUCH AMOUNTS AS MAY BE REQUIRED BY
APPLICABLE LAW.


 


TWELFTH:  BINDING NATURE.  THIS AGREEMENT SHALL BE BINDING UPON AND INURE TO THE
BENEFIT OF THE PARTIES HERETO, THEIR RESPECTIVE HEIRS, ADMINISTRATORS,
EXECUTORS, PERSONAL REPRESENTATIVES, SUCCESSORS AND ASSIGNS.


 


THIRTEENTH:  GOVERNING LAW.  THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED
AND ENFORCED IN ACCORDANCE WITH THE LAW OF THE STATE OF NEW YORK. 
NOTWITHSTANDING

 

12

--------------------------------------------------------------------------------


 


THE FOREGOING, IT IS THE INTENT OF THE PARTIES HERETO THAT THE AGREEMENT, AS
AMENDED HEREWITH, CONFORM IN FORM AND OPERATION WITH THE REQUIREMENTS OF SECTION
409A OF THE CODE TO THE EXTENT SUBJECT TO SECTION 409A, AND THAT THE AGREEMENT
AS AMENDED HEREWITH BE INTERPRETED TO THE EXTENT POSSIBLE TO SO CONFORM.


 

[signature page to follow]

 

13

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the day and
year first above written.

 

 

 

MSC INDUSTRIAL DIRECT CO., INC.

 

 

 

 

 

By:

/s/ David Sandler

 

 

Name: David Sandler

 

 

Title: President

 

 

 

 

 

 

 

 

/s/ Steven Armstrong

 

 

Steven Armstrong

 

14

--------------------------------------------------------------------------------
